
	
		II
		110th CONGRESS
		1st Session
		S. 1652
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mrs. Dole (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Trade Act of 1974 with respect to trade
		  adjustment assistance for textile and apparel workers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Adjustment Assistance Reform
			 Act.
		2.Eligibility of
			 displaced textile and apparel workers for trade adjustment
			 assistanceSection 222 of the
			 Trade Act of 1974 (19 U.S.C. 2272) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by striking A group and inserting
			 Subject to subsection (d), a group; and
				(B)in paragraph
			 (2)(B), by amending clause (ii) to read as follows:
					
						(ii)there has been or is likely to be an
				increase in imports of articles that are like or directly competitive with
				articles which are or were produced by such firm or
				subdivision.
						;
				and
				(2)by adding at the
			 end the following:
				
					(d)Textile and
				apparel workersIn the case of workers in a firm or subdivision
				of a firm that produces textiles or apparel goods, the Secretary shall make the
				determination under subsection (a) of the eligibility of such workers for trade
				adjustment assistance under this chapter without regard to paragraph (2) of
				subsection
				(a).
					.
			3.Administrative
			 expenses for StatesSection
			 241 of the Trade Act of 1974 (19 U.S.C. 2313) is amended by
			 adding at the end the following:
			
				(d)Administrative
				and other costsFunds that
				the Secretary provides to a State to cover administrative costs associated with
				the performance of the State's responsibilities pursuant to section 239 shall
				be sufficient to cover all costs of the State associated with operating the
				trade adjustment assistance program, including case worker
				costs.
				.
		4.Increase in
			 funding for trainingSection
			 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended
			 by striking $220,000,000 and inserting
			 $440,000,000.
		5.Increase in
			 credit for health insurance costs of TAA and PBGC pension recipients;
			 simplification of eligibility determinations
			(a)In
			 generalSubsection (a) of
			 section
			 35 of the Internal Revenue Code of 1986 is amended by striking
			 65 percent and inserting 80 percent.
			(b)Conforming
			 amendmentSubsection (b) of
			 section 7527 of such Code is amended by striking 65 percent and
			 inserting 80 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid in taxable years beginning after the date of the enactment of this
			 Act.
			(d)Joint program To
			 simplify TAA processThe Secretary of the Treasury and the
			 Secretary of Labor shall each, after consultation with each other, carry out
			 compatible and coordinated programs to simplify the process for individuals to
			 become eligible for a trade readjustment allowance, the credit allowed under
			 section
			 35 of the Internal Revenue Code of 1986, and the program for
			 the advance payment of such credit under section 7527 of such Code.
			
